            Case 7:19-cv-08087-NSR Document 9 Filed 09/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In re
                                                                19-cv-8087 (NSR)
                                                                (on motion for withdrawal of the
  TS EMPLOYMENT, INC.,
                                                                bankruptcy reference)
                    Debtor.
                                                                Chapter 11 Case No. 15-10243 (MG)


  JAMES S. FELTMAN, not individually but solely
  as chapter 11 trustee for TS Employment, Inc.,                Adv. Proc. No. 18-1649 (MG)

                    Plaintiff,

                    v.

  KOSSOFF & KOSSOFF LLP and IRWIN
  KOSSOFF,

                    Defendants.


                                    CERTIFICATE OF SERVICE

          I, Carl N. Wedoff, an attorney duly admitted to practice law before this Court, hereby certify

under penalty of perjury that on September 10, 2019, I caused the Response To Defendants’ Motion

To Withdraw The Reference [Dkt. 8] to be filed electronically via the Court’s CM/ECF system.

Dated: New York, New York
       September 10, 2019                                       JENNER & BLOCK LLP

                                                        By:     /s/ Carl N. Wedoff
                                                                Carl N. Wedoff
